Exhibit 10.2


BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN, AS AMENDED
FORM OF RESTRICTED STOCK UNIT GRANT NOTICE


TO:    _____________________ (“Employee”)
We are pleased to inform you that you have been selected by Blucora, Inc. (the
“Company”) to receive a Restricted Stock Unit Award (the “Award”) under the
Blucora, Inc. 2016 Equity Inducement Plan, as amended (the “2016 Inducement
Plan”). Each restricted stock unit (an “RSU”) subject to the Award has a
notional value equivalent to one share of the Company’s Common Stock for
purposes of determining the number of shares of Common Stock (the “Shares”)
subject to the Award.
The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Notice of Grant”) and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the 2016
Inducement Plan, each of which are incorporated by reference into the Notice of
Grant. Capitalized terms that are not defined in the Notice of Grant have the
meanings given to them in the Agreement, and if not defined in the Agreement,
the meanings given to them in the 2016 Inducement Plan.
Grant Date:
_________________
 
 
 
 
 
 
 
 
Number of RSUs
Subject to the Award:
_________________
 
 
 
 
 
 
 
 
Vesting Commencement Date:
_________________
 
 
 
 
 
 
 
 

Vesting Schedule:    100% of the RSUs shall vest in full on the one-year
anniversary of the Grant Date; provided that vesting will cease upon your
Termination of Employment and the unvested portion of the Award will terminate.
Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued engagement as an employee for the vesting
period, for any period, or at all, and shall not interfere with your right or
the Company’s right to terminate your employment relationship with the Company
or its Related Companies at any time, with or without cause.
Employment Agreement: If there is a written employment agreement in effect
between you and the Company or a Related Company (the “Employment Agreement”),
then the Award shall






99999-2134/129082929.2

--------------------------------------------------------------------------------




be subject to the terms of such Employment Agreement, so long as such Employment
Agreement remains in effect (as it may be amended, supplemented or restated from
time to time) and the terms set forth in the Employment Agreement are applicable
to the Award.
Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the 2016 Inducement Plan and the Award.
By your signature below or electronic acceptance, you agree that the Notice of
Grant, the Agreement, the Employment Agreement (if applicable) and the 2016
Inducement Plan constitute your entire agreement, and except as set forth
therein, with respect to the Award and may not be modified except by means of a
writing signed by the Company and you. This Notice of Grant and Agreement may be
executed and/or accepted electronically and/or executed in duplicate
counterparts, the production of either of which (including a signature or proof
of electronic acceptance) shall be sufficient for all purposes for the proof of
the binding terms of this Award.
BLUCORA, INC.




By:___________________________
Its:___________________________
 
EMPLOYEE


____________________________
Signature


 
 
Date:______________________________


Attachments:
1. Restricted Stock Unit Agreement
2. 2016 Equity Inducement Plan
 
Address:____________________________
____________________________
Taxpayer ID:_________________________




EXHIBIT A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN
RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby grants to the employee listed on the Notice of Grant
(the “Employee”) an Award of RSUs, as set forth in the Notice of Grant and
subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the 2016 Inducement Plan. Unless otherwise defined
herein, the capitalized terms used herein shall have the same meanings given to
them in the Notice of Grant, and if not defined in the Notice of Grant, the
meanings given to them in the Inducement Plan.
2.    Company’s Obligation. Each RSU represents the right to receive a Share on
the vesting date. Unless and until the RSUs vest, the Employee will have no
right to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company.
3.    Vesting Schedule. Subject to paragraph 4 hereof, to Section 10.2 of the
2016 Inducement Plan and to any other relevant 2016 Inducement Plan provisions,
the RSUs awarded by this Agreement will vest in the Employee according to the
vesting schedule specified in the Notice of Grant. The effect of a Company
approved unpaid leave of absence on the terms and conditions of the RSUs will be
determined by the Committee.
4.    Forfeiture upon Termination of Employment. Notwithstanding any contrary
provision of this Agreement or the Notice of Grant, if the Employee has a
Termination of Employment for any or no reason prior to vesting, the unvested
RSUs awarded by this Agreement will thereupon be forfeited at no cost to the
Company.
5.    Payment After Vesting. Subject to Section 21 hereof, any RSUs that vest in
accordance with paragraph 3 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) in Shares on, or as soon as practicable
after, the applicable vesting date (but in any event within sixty (60) days of
the date on which the RSUs vest.
6.    Withholding Taxes. As a condition to the payment of any vested RSUs, the
Employee must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such payment. The Company may permit or require the
Employee to satisfy all or part of the Employee’s tax withholding obligations by
(a) paying cash to the Company or a Related Company, as applicable; (b) having
the Company or a Related Company, as applicable, withhold an amount from any
cash amounts otherwise due or to become due from the Company or a Related
Company, as applicable, to the Participant; (c) having the Company withhold a
number of Shares that would otherwise be issued to the Employee having a Fair
Market Value equal to the tax withholding obligations; (d) surrendering a number
of Shares the Employee already owns having a Fair Market Value equal to the tax
withholding obligations; or (e) any combination of (a), (b), (c) or (d) above.
The value of the Shares so withheld or tendered may not exceed the employer’s
minimum required tax withholding rate.
7.    Payments After Death. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
8.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until the date of issuance of any such Shares under the 2016 Inducement
Plan. Except as otherwise provided in Paragraph 9, no adjustment shall be made
for dividends or other rights for which the record date is prior to the issuance
of any Shares subject to the Award. The Employee agrees to execute any documents
requested by the Company in connection with the issuance of any Shares.
9.    Adjustments. The number of Shares covered by the Award shall be subject to
adjustment in accordance with Section 15 of the Inducement Plan.
10.    No Effect on Employment or Service Relationship. Nothing in the
Inducement Plan or any Award granted under the Inducement Plan will be deemed to
constitute an employment or service contract or confer or be deemed to confer
any right for the Participant to continue in the employ or service of, or to
continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
the Participant’s employment or other service relationship at any time, with or
without Cause.
11.    Address for Notices. Any notice which either party hereto may be required
or permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
12.    Award Is Not Transferable. Except to the limited extent provided in
paragraph 6, the Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the Award and the rights and privileges conferred hereby
immediately will become null and void.
13.    Binding Agreement. Subject to the limitation on the transferability of
the Award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
14.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Employee (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
15.    2016 Inducement Plan Governs. This Agreement and the Notice of Grant are
subject to all terms and provisions of the 2016 Inducement Plan. In the event of
a conflict between one or more provisions of this Agreement or the Notice of
Grant and one or more provisions of the 2016 Inducement Plan, the provisions of
the 2016 Inducement Plan will govern.
16.    Plan Administrator Authority. The Plan Administrator will have the power
to interpret this Agreement, the Notice of Grant and the 2016 Inducement Plan,
and to adopt such rules for the administration, interpretation and application
of the 2016 Inducement Plan as are consistent therewith and to interpret or
revoke any such rules (including, but not limited to, the determination of
whether or not any RSUs have vested). All actions taken and all interpretations
and determinations made by the Plan Administrator in good faith will be
conclusive and binding upon the Employee, the Company and all other interested
persons. No member of the Plan Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
2016 Inducement Plan or this Agreement.
17.    Section 409A. The Award is intended to be exempt from the requirements of
Section 409A or to satisfy those requirements, and shall be construed
accordingly.
18.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware without reference to any choice-of-law rules.




-2-


99999-2134/129082929.2